Following the determination made in Tubin v. Springfield Fire & Marine Ins. Co. (222 App. Div. 852), and for the reasons stated in the memorandum opinion in that case, the last paragraph of the order appealed from is modified so as to provide that in place and stead of the eight purported judgments the defendants herein may enter one judgment under the caption of the above-entitled action, and the combined parties defendant in this action who originally brought their several actions as plaintiffs in Kings county (excepting the defendant Edward P. Shannon, Jr.) may tax such plaintiffs’ costs only as they would have been entitled to tax them had they brought their actions in consolidated form in one action against all the plaintiffs in this action; and all the parties defendant in this action who originally were defendants in the several actions brought in Niagara county may each tax a full bill of defendants’ costs up to the time of the malting of the stipulation and order of consolidation and all such parties defendant may tax but one bill of costs accruing after the consolidation. The order as thus modified is affirmed, without costs of this appeal to any party. AE concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ. [139 Misc. 564.]